Citation Nr: 9908805	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-34 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right knee ligament strain, rated as 10 
percent disabling, from May 1994 to October 1994.

2.  Entitlement to an increased disability rating for 
service-connected right knee ligament strain, status-post 
partial lateral meniscectomy, currently rated as 10 percent 
disabling.

3.  Entitlement to additional benefits under 38 C.F.R. 
§ 4.30.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 1983 
and from February 1985 to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1994 and June 1995 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In the December 1994 rating 
decision, the RO granted an increased disability rating for 
the service-connected right knee condition and granted a 
temporary total disability rating under 38 C.F.R. § 4.30 for 
a period of convalescence until February 1995.  In his March 
1995 notice of disagreement, the veteran expressed 
disagreement with both the 10 percent schedular rating and 
with the decision to end the temporary total rating as of 
February 1995.  With regard to the latter, the veteran stated 
that he felt he "should be granted more convalescence 
time."  

In the June 1995 rating decision, the RO confirmed and 
continued the 10 percent schedular rating and deferred a 
decision on the claim for additional benefits under section 
4.30 pending receipt of VA outpatient treatment reports.  
Moreover, the July 1995 statement of the case reiterates that 
final decision on the issue of additional benefits under 
section 4.30 was still pending receipt of the VA outpatient 
records.  The Board notes that these outpatient treatment 
reports are not in the claims file, and it appears that the 
RO has not rendered a final decision on this matter.  
Accordingly, the Board will address this issue in the Remand 
section of this decision.

The Board notes the veteran submitted a timely, albeit blank, 
VA Form 9 substantive appeal.  The Board construes this form 
as the veteran's intention to pursue an appeal of both the 
issues listed in the statement of the case -- the increased 
rating and the additional benefits under section 4.30.  On 
his substantive appeal form, the veteran requested a Travel 
Board hearing.  The Board remanded the case in November 1997 
for the RO to schedule the hearing.  Since then, the veteran, 
in a May 1998 statement, waived his right to the hearing 
because he was unable to attend and requested that the Board 
decide the case based on the evidence already on record.


FINDINGS OF FACT

1.  Prior to surgery performed on the right knee in October 
1994, the service-connected right knee ligament strain was 
manifested by pain, recurrent swelling, and instability of 
the right knee.

2.  Service-connected right knee ligament strain, status post 
partial lateral meniscectomy, is currently manifested by mild 
degenerative changes of the entire knee joint, limitation of 
flexion to 120 degrees with moderate pain, and moderate pain 
laterally due to the meniscus having been removed.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected right knee ligament strain to 20 percent, 
but not higher, from May 1994 to October 1994, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5258 (1998).

2.  The criteria for an increased disability rating for 
service-connected right knee ligament strain, status-post 
partial lateral meniscectomy, currently rated as 10 percent 
disabling, have not been met under Diagnostic Codes 
5257-5259, but a separate 10 percent rating is warranted for 
x-ray findings of mild degenerative changes of the knee joint 
and limitation of motion under Diagnostic Code 5003.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5257-5259 (1998); VA O.G.C. Prec. Op. 23-97 (July 
1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

The veteran complained of a right knee injury in service in 
1986.  The impression was lateral collateral ligament strain.  
He was seen at a VA outpatient clinic in August 1987 with 
history of twisting his right knee two weeks earlier with 
initial improvement and subsequent reinjury two days earlier.  
A consultation indicated probable lateral cruciate tear.  In 
a May 1988 rating decision, the RO granted the veteran's 
original claim for service connection for right knee ligament 
strain and assigned a noncompensable rating.

In May 1994, the RO received the veteran's claim for an 
increased disability rating for service-connected right knee 
disorder.  He stated that his knee "pop[ped] out of it[s] 
joint" and that he had "to remain off of it for some time 
in order for it to go back in place."  An October 1994 
Discharge Summary from a VA medical center (VAMC) showed that 
the veteran was admitted for chronic anterolateral rotatory 
instability and lateral meniscal tear, right knee.  He 
complained of chronic feelings of instability and recurrent 
swelling of the knee since service.  Physical examination was 
consistent with an anterolateral rotatory instability with an 
associated meniscal tear.

The veteran underwent an arthroscopic partial lateral 
meniscectomy and an arthroscopically-assisted anterior 
cruciate ligament reconstruction using mid one third bond 
patellar bone autograph.  The medical report shows that he 
tolerated the procedures well and was discharged with a Don 
Jay rehab brace and instructions to continue with physical 
therapy as he had been taught with the Physical Therapy 
Department.

In December 1994, a VA Joints examination was conducted.  The 
examiner recorded the history of the injury in service and 
the recent operative repair on the veteran's knee.  The 
examiner noted that the veteran was "still recovering from 
the postoperative pain, swelling and disability" and that he 
was wearing "a complicated knee brace".  The examiner noted 
that the veteran was fully ambulatory and reportedly 
relatively free of pain.

On physical examination, the anterior vertical surgical scar 
was well healed and nonadherent.  Minimal amount of 
intraarticular fluids could be demonstrated, but there was no 
gross edema or deformity of the knee.  No muscle wasting was 
demonstrated.  The examiner observed, however, that the 
recent surgical procedure made it inadvisable to fully 
evaluate the mobility of the joint, that the veteran was 
still undergoing physical therapy at that time, and that the 
final condition of the reconstructed knee would need 
reevaluation after the period of healing had ended.

A December 1994 VA x-ray report pertaining to the right knee 
reflected two metallic screws from the anterior cruciate 
ligament repair and mild degenerative changes of the entire 
knee joint.

In May 1995, another VA Joints examination was conducted.  
The examiner recorded the history of the injury in service 
and the October 1994 operation on the veteran's knee.  Under 
"Subjective Complaints" on the examination report, the 
examiner noted that the veteran reported that, since his 
operation, he no longer had his knee dislocate.  The veteran 
also reported that the knee hurt at times but that it was 
much improved over its condition prior to surgery.  Under 
"Objective Findings" on the examination report, the 
examiner noted that no brace was required and that the 
veteran had none at present.  The examiner also noted that 
the veteran was no longer taking physical therapy.

On physical examination, there was no swelling and both knees 
were thirty-seven centimeters in circumference at 
mid-patella.  There was no deformity of the right knee.  
There was a five centimeter lateral scar above the knee and a 
ten centimeter mid-patella scar to six centimeters below the 
right knee.  There was no subluxation of the right knee.  It 
was stable laterally.  There was tenderness to pressure over 
the prior lateral meniscus removal site.  Range of motion was 
from 0 to 120 degrees flexion.  Extension was to 0 degrees.  
The examiner noted that x-ray of the right knee -- apparently 
the December 1994 x-ray report mentioned above -- reflected 
two metallic screws from the anterior cruciate ligament 
repair and mild degenerative changes of the entire knee 
joint.  The diagnosis was partial loss of flexion of the 
right knee with moderate pain after anterior cruciate 
ligament repair and lateral meniscectomy with moderate pain 
laterally due to the meniscus being removed.

Analysis.

In May 1994, the veteran claimed an increased disability 
rating for his service-connected right knee disorder, stating 
that his knee popped out of the joint and took some time for 
it to go back in place.  The last time VA had evaluated the 
service-connected right knee was in 1988.  The Board 
concludes that the veteran's May 1994 statement constituted a 
well grounded claim for an increased rating.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, 
where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating).  The veteran subsequently perfected an 
appeal of this claim to the Board.

In a recent opinion by the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999), the Court noted, in pertinent 
part, that there is a "distinction between an original 
rating and a claim for an increased rating" and that this 
distinction "may be important . . . in terms of determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous . . . ."  Fenderson, No. 96-
947, slip op. at 7-8.

In Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, No. 
96-947, slip op. at 8-9; Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The Court held in Francisco that, although VA 
regulations require review of the entire recorded history of 
a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current medical findings and that, where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Instead, in Fenderson, the Court held that, where a veteran 
appealed the initial rating assigned for a disability, 
"staged" ratings could be assigned for separate periods of 
time based on facts found.  Fenderson, No. 96-947, slip op. 
at 9.

Because in Fenderson the Court stated that one of the 
distinguishing characteristics between appeals of initially 
assigned ratings and claims for increased ratings is that 
"staged" ratings could be assigned for initial ratings, it 
appears that the Court was implying that "staged" ratings 
cannot be assigned in claims for increased ratings.  In 
practice, however, the Board often has considered a type of 
"staged" rating in some increased rating cases.  The 
typical example arises where (1) a veteran claims an 
increased rating for a service-connected disability which is 
rated 10 percent disabling; (2) the RO denies the claim; (3) 
the veteran appeals; (4) during the course of the appeal 
period but before the case is sent to the Board, medical 
evidence is received that shows that the disability has 
increased in severity during the appeal period; and (5) the 
RO grants an increased rating to 20 percent from the date of 
the medical report showing the increase in disability.  On 
appeal, the Board will consider whether a rating in excess of 
10 percent is warranted for the period of time that the 10 
percent rating was in effect and then will consider whether a 
rating in excess of 20 percent is warranted from the 
effective date of that rating until the present, i.e., 
whether a rating in excess of 20 percent is warranted 
currently.

In this case, the veteran claimed an increased rating for the 
service-connected right knee disorder in May 1994.  At the 
time of his claim, the service-connected right knee 
disability was assigned a noncompensable evaluation.  The 
veteran underwent corrective surgery on the knee in October 
1994.  The RO granted an increased rating to 10 percent from 
the date of claim in May 1994 to October 1994, when a 
temporary total rating was assigned under section 4.30 of the 
regulations, and the RO reassigned the 10 percent rating at 
the expiration of the temporary total rating, i.e., in 
February 1995.  However, the Board notes that the medical and 
lay evidence in the case indicates that the veteran's right 
knee disorder was worse prior to the surgery than it has been 
since the surgery.  More specifically and for the reasons and 
bases noted below, the Board concludes that the evidence 
shows that a 20 percent rating was warranted for the period 
prior to the surgery but that the 10 percent rating is 
appropriately assigned  subsequent to the surgery and 
currently.

Assigning a higher, or 20 percent, rating during an earlier 
period and a lower, or 10 percent rating, during the later 
period represents a reversal in the manner in which 
"staged" ratings in increased rating claims typically arise 
in cases appealed to the Board.  As noted above, the Board 
usually considers "staged" ratings in cases where the RO 
has assigned a higher rating for a later period of time where 
an increase in disability occurred during the appeal period.  
Instead, this case involves a decrease in disability during 
the appeal period because the veteran had corrective surgery 
which ameliorated the service-connected right knee 
disability.  Special consideration may have to be given in 
cases where the Board grants a higher rating in an earlier 
period of time and a lower rating in a later period of time 
if the first period of time extends for five years or more 
because regulations require that special consideration be 
given to ratings in effect "for long periods at the same 
level (5 years or more)" before those ratings may be 
reduced, and it may be argued that, in granting a higher 
rating in an earlier period and continuing a lower rating in 
a later period, the Board has, in effect, "reduced" the 
higher rating to a lower rating.  See 38 C.F.R. § 3.344(c) 
(1998).  However, those concerns are not involved here where 
the initial period of time involved on appeal extends for 
only about six months.  Therefore, by extending the principle 
of "staged" ratings articulated in Fenderson to certain 
situations that arise in claims for increased ratings, the 
Board has recharacterized the issue on appeal in this case 
from one that contemplates only a claim for an increased 
rating currently to one that contemplates the assignment of 
"staged" ratings "for separate periods of time based on 
facts found."  See Fenderson, No. 96-947, slip op. at 9.

The RO has rated the veteran's service-connected right knee 
disorder under criteria in the VA Schedule for Rating 
Disabilities for evaluating impairments of the knee resulting 
in recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  This criteria may have 
been appropriate prior to the surgery on the veteran's knee 
because one of the symptoms that he did have was instability 
of the knee.  It is not clear from the October 1994 VAMC 
Discharge Summary whether the instability the veteran had 
been experiencing could be described as slight, moderate, or 
severe; however, the Board notes that it was sufficiently 
bothersome, in addition to the other symptoms involved, to 
warrant corrective surgery.  In addition to instability of 
the knee, the veteran was also experiencing pain and swelling 
according to the October 1994 Discharge Summary, and 
therefore rating him under Diagnostic Code 5258 would have 
been even more appropriate than Diagnostic Code 5257 because 
these additional symptoms are contemplated by the criteria 
for evaluating a dislocated semilunar cartilage under 
Diagnostic Code 5258.  Concerning this, the Board observes 
that Diagnostic Code 5258 also would have been the more 
appropriate code under which to rate the veteran's 
pre-surgical knee condition because he had a torn lateral 
meniscus and the lateral meniscus is synonymous for the 
external semilunar cartilage.  Stedman's Medical Dictionary 
1089 (26th ed. 1995).

Therefore, the Board concludes that the disability that the 
veteran had and the symptoms it produced prior to the 
surgical correction in October 1994 would have been more 
appropriately rated as 20 percent disabling under Diagnostic 
Code 5258 than rated as 10 percent under Diagnostic Code 
5257.  Cf. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(Board should provide an explanation for a diagnostic code 
used for a disorder that must be rated analogously to another 
disorder).  Accordingly, the Board will grant an increased 
disability rating to 20 percent, but not higher, under 
Diagnostic Code 5258 for the period from the date of receipt 
of the veteran's claim for an increased rating, i.e., in May 
1994, to the date that he was admitted to the VAMC for 
surgery and the temporary total rating commenced, i.e., in 
October 1994.

The veteran has appealed the ending date of the period of 
convalescence under section 4.30, i.e., February 1, 1995, and 
that matter is the subject of the Board's Remand order below.  
When the temporary total rating should end and the current 
schedular rating should begin may be determined by the RO on 
remand after further development of the evidence; however, it 
is clear from the May 1995 examination report that the 10 
percent schedular rating assigned by the RO is appropriate 
currently under Diagnostic Code 5259 which contemplates some 
residual symptoms subsequent to the removal of the semilunar 
cartilage.  The veteran's external semilunar cartilage or 
lateral meniscus was partially removed (partial lateral 
meniscectomy) in this case.  The Board notes that the RO has 
rated the veteran 10 percent under Diagnostic Code 5257 but 
this rating is for a slight degree of instability and the May 
1995 VA examination report reflected no instability of the 
knee.  The examiner reported that there was no subluxation 
and that the knee was stable laterally.

The May 1995 VA examination report showed that the 
service-connected right knee ligament strain, status post 
partial lateral meniscectomy, was manifested by mild 
degenerative changes of the entire knee joint, limitation of 
flexion to 120 degrees with moderate pain and moderate pain 
laterally due to the meniscus having been removed.  The Board 
concludes that the latter symptom, i.e., moderate pain 
laterally due to the meniscus having been removed, may be 
rated as 10 percent under Diagnostic Code 5259 which, as 
noted above, contemplates some residual symptoms subsequent 
to the kind of surgery the veteran underwent on his knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (1998).

With regard to the finding on the VA examination of mild 
degenerative changes of the entire knee joint (which were 
reflected on a December 1994 VA x-ray report) and limitation 
of flexion to 120 degrees with moderate pain, the Board notes 
that in a precedent opinion by which the Board is bound, VA 
General Counsel held that a claimant who has arthritis and 
instability of knee may be rated separately under Diagnostic 
Codes 5003 and 5257.  VA O.G.C. Prec. Op. 23-97 (July 1, 
1998).  Although post-surgically the veteran's knee is no 
longer unstable and the General Counsel did not rule on 
whether a claimant who has arthritis and symptoms subsequent 
to removal of semilunar cartilage may be rated separately 
under Diagnostic Codes 5003 and 5259, the Board will consider 
whether the spirit and purpose of the General Counsel's 
opinion provides for separate ratings under Diagnostic Codes 
5003 and 5259 as well as under 5003 and 5257.  Regarding 
this, the General Counsel, in deciding in favor of separate 
ratings for arthritis and instability noted that, although 
the rule against pyramiding under section 4.14 prohibits the 
"evaluation of the same disability under various diagnoses" 
and cautions against the "evaluation of the same 
manifestation under different diagnoses", the plain terms of 
Diagnostic Codes 5003 and 5257 suggested that those codes 
applied either to different disabilities or to different 
manifestations of the same disability.  VA O.G.C. Prec. Op. 
23-97 at 2; 38 C.F.R. § 4.14 (1998).  The General Counsel 
observed that "[w]hen a knee disorder is already rated under 
[Diagnostic Code] 5257" for instability of the knee, "the 
veteran must also have limitation of motion under [Diagnostic 
Code] 5260 or [Diagnostic Code] 5261 in order to obtain a 
separate rating for arthritis."  VA O.G.C. Prec. Op. 23-97 
at 2.  Moreover, where the veteran has x-ray findings of 
arthritis and some degree of limitation of motion, albeit a 
noncompensable degree under Diagnostic Codes 5260 and 5261, a 
separate 10 percent rating may be assigned under Diagnostic 
Code 5003.

Diagnostic Code 5259 does not specify what the symptoms of 
removal of the semilunar cartilage are but merely provides a 
10 percent rating when the knee is "symptomatic" following 
the surgical procedure.  In this case, the May 1995 examiner 
has attributed the symptom of "moderate pain laterally" to 
the lateral meniscectomy, and therefore the Board concludes 
that the knee is "symptomatic" and the 10 percent rating is 
warranted under Diagnostic Code 5259.  The May 1995 examiner 
has attributed the limitation of flexion with moderate pain 
to the anterior cruciate ligament repair.  The degree of 
limitation of flexion -- to 120 degrees -- is noncompensable 
under the criteria for evaluating limitation of motion.  
38 C.F.R. §§ 4.71, PLATE II, 4.71a, Diagnostic Code 5260 
(1998).

The question that arises is (1) whether the symptoms 
associated with the anterior cruciate ligament repair -- in 
this case, limitation of flexion -- should be rated 
analogously under the criteria for evaluating the removal of 
the semilunar cartilage and included in the 10 percent rating 
under Diagnostic Code 5259 along with the moderate pain 
laterally as part of the "symptomatic" knee or (2) whether 
a separate rating may be assigned for the limitation of 
motion of the knee under Diagnostic Code 5003 for arthritis 
given that arthritis of the knee has been shown on x-ray and 
despite the May 1995 examiner's having specifically 
attributed the limitation of motion to the surgical repair of 
the anterior cruciate ligament and not to the mild arthritis.  
Because the General Counsel cautioned against "the use of 
unspecified criteria for rating purposes", the Board 
concludes that the limitation of motion should not be 
included in the 10 percent rating under Diagnostic Code 5259 
as part of the "symptomatic" residuals of the partial 
meniscectomy.  VA O.G.C. Prec. Op. 23-97 at 2.  Instead, 
because in this case there are x-ray findings of arthritis in 
addition to limitation of motion of the knee, the Board 
concludes that in this case a separate 10 percent rating may 
be assigned for the limitation of motion under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998); 
VA O.G.C. Prec. Op. 23-97 at 2.

Higher ratings than those allowed by the Board above are not 
for application in this case because ratings higher than 20 
percent and 10 percent are not provided under Diagnostic 
Codes 5258 and 5259, respectively; limitation of motion to a 
degree warranting a compensable rating under Diagnostic Codes 
5260 and 5261 is not shown by the evidence; and ankylosis or 
instability of the knee is not shown by the evidence.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5261 (1998).


ORDER

An increased disability rating for service-connected right 
knee ligament strain to 20 percent, but not higher, from May 
1994 to October 1994, is granted, subject to the laws and 
regulations governing the payment of monetary awards.

An increased disability rating for service-connected right 
knee ligament strain, status-post partial lateral 
meniscectomy, currently rated as 10 percent disabling is 
denied.

A separate 10 percent rating under Diagnostic Code 5003 for 
x-ray findings of arthritis of the right knee with limitation 
of motion is granted, subject to the laws and regulations 
governing the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Reason for remand:  In the June 1995 rating decision, the RO 
deferred a decision on the claim for additional benefits 
under section 4.30 pending receipt of VA outpatient treatment 
reports.  The July 1995 statement of the case reiterates that 
a final decision on the issue of additional benefits under 
section 4.30 was still pending receipt of the VA outpatient 
records.  The Board notes that these outpatient treatment 
reports are not in the claims file, and it appears that the 
RO has not rendered a final decision on this matter.  
Moreover, the December 1994 and May 1995 VA examination 
report refer to the veteran having undergone "physical 
therapy" for the knee, and these reports may be relevant to 
determining an appropriate ending date for the temporary 
total rating and perhaps these are the "outpatient records" 
the RO referred to in the June 1995 rating decision and the 
July 1995 statement of the case.  In any event, the relevant 
records should be obtained, or if the veteran did not attend 
outpatient treatment or physical therapy after February 1, 
1995, that should be ascertained in deciding whether 
additional benefits are warranted under section 4.30.

1.  The RO must attempt to obtain the VA 
outpatient treatment or physical therapy 
records pertaining to the period 
following the October 1994 surgery on the 
veteran's knee, particularly any evidence 
relevant to the period between February 
1, 1995, and the May 1995 VA examination.  
The RO noted in the June 1995 rating 
decision and July 1995 statement of the 
case that a decision on the veteran's 
appeal for additional benefits under 
section 4.30 was pending receipt of these 
reports, but it does not appear that the 
records were ever received.

The December 1994 and May 1995 VA 
examiners mentioned that the veteran was 
undergoing and had undergone, 
respectively, physical therapy.  The 
veteran is appealing the ending date of 
February 1, 1995, for the temporary total 
rating under section 4.30, and these 
records may be relevant to the issue of 
whether he still needed additional time 
for convalescence after February 1, 1995.

The Board notes that there is a VHA Fax 
Transmittal sheet in the claims file from 
the VAMC with a copy of the December 1994 
x-ray report.  Perhaps this was all that 
was sent to the RO by the VAMC in 
response to the RO's request for physical 
therapy or other treatment records, but 
the Board cannot determine this from this 
sheet.  However, if this were the case, 
the RO should have issued a rating 
decision or supplemental statement of the 
case which made this determination clear 
and showed that there was no evidence of 
outpatient treatment or physical therapy 
pertaining to the knee subsequent to 
February 1, 1995, and therefore no 
evidence of a need for additional 
convalescent time after that date.

If on remand the RO determines that there 
are no outpatient records because, for 
example, the veteran did not attend 
physical therapy or the physical therapy 
that was recommended on the October 1994 
VAMC Discharge Summary consisted of 
exercises to be continued at home without 
formal physical therapy sessions on an 
outpatient basis, the RO should make this 
clear in a rating decision that 
adjudicates the issue of additional 
benefits under 4.30.

2.  Once the action above is completed 
and all possibly relevant evidence 
obtained, the RO should adjudicate the 
claim for additional benefits under 
section 4.30.

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 
1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 
- 16 -


- 1 -


